Citation Nr: 1231422	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-24-073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), rated as 30 percent disabling from August 9, 2006, as 50 percent disabling from March 3, 2009, and as 70 percent disabling from April 3, 2012.

2.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.  He had additional service with the Army National Guard that included a period of active duty for training from January to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

By way of history, in the January 2007 decision from which the current appeal stems, the RO awarded the Veteran service connection for PTSD and assigned a 10 percent disability rating, effective August 9, 2006.  In a June 2007 decision, a decision review officer increased the Veteran's PTSD disability rating to 30 percent, effective August 9, 2006.  The Veteran perfected an appeal to the Board and in a January 2011 decision, the Board denied entitlement to an evaluation in excess of 30 percent.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to set aside the Board's decision and remand the case, which was granted by the Court that same month.  

Subsequently, in a January 2012 action, the Board remanded the matter to the agency of original jurisdiction (AOJ) for further development, to include providing the Veteran with a VA medical examination to assess the severity of his service-connected PTSD.  The Board also noted that on remand from the Court, the Veteran's representative raised the issue of entitlement to TDIU, stating that the Veteran maintains that his PTSD prevents him from obtaining and maintaining substantially gainful employment.  The Board thus directed that, as part of the examination to be afforded on remand, the examiner was to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.  

After completion of the requested development, the AOJ readjudicated the issue of entitlement to an initial rating greater than 30 percent for the Veteran's service-connected PTSD, to include consideration of whether TDIU was warranted.  The AOJ increased the Veteran's PTSD disability rating to 50 percent, effective March 3, 2009, and to 70 percent, effective April 3, 2012, but denied TDIU.  Thereafter, the case was returned to the Board.  Because less than the maximum available benefit for a schedular rating was awarded for the Veteran's PTSD, and because the increase was not awarded for the entire claim period, the claim remains properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that in August 2012, the Veteran's representative submitted what he entitled a notice of disagreement as to the effective dates assigned to the Veteran's 50 and 70 percent PTSD disability ratings, wherein he requested de novo review by a decision review officer.  However, because the current appeal stems from the Veteran's disagreement with the initial rating assigned in connection with the award of service connection for PTSD, the Board must review de novo the evidence of record since the effective date of the award of service connection and consider the appropriateness of staged ratings, including the question of whether a 50 or 70 percent rating should be assigned any sooner than March 3, 2009, or April 3, 2012, respectively.  See Fenderson, supra.  Further, because the issue of entitlement to TDIU was raised by the Veteran's representative and specifically denied by the AOJ that matter is also properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record).  Accordingly, the Board has characterized the issues as set forth on the title page of this decision.  


FINDINGS OF FACT

1.  Before March 3, 2009, the Veteran's service-connected PTSD was manifested by mild impairment due to symptoms that included sleep disturbance, nightmares, hyperactivity, night sweats, intrusive thoughts, avoidance of crowds, hypervigilance, mild anger with flare ups in response to stressful situations, superficial relationships, and depression.  

2.  From March 3, 2009, to April 3, 2012, the Veteran's PTSD was manifested by such symptoms as tenseness, depression, flashbacks, sleep disturbances, intrusive recollections of events in service, loss of interest in enjoyable activities, irritability, outbursts of anger, and panic attacks, which resulted in a moderate impact on social and occupational functioning; occupational and social impairment with deficiencies in most areas due to more severe symptoms was not shown.

3.  Since April 3, 2012, it has not been shown that the Veteran's PTSD has resulted in total impairment.

4.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to March 3, 2009, the criteria for an evaluation in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for an evaluation in excess of 50 percent for service-connected PTSD for the period from March 3, 2009, to April 3, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011). 

3.  The criteria for an evaluation in excess of 70 percent for service-connected PTSD have not been met since April 3, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).
4.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran was first seen at a VA Vet Center to determine if he had symptoms of PTSD in October 2005.  He underwent an intake evaluation for PTSD in August 2006, during which he reported his symptoms to be sleep disturbance, nightmares, hyperactivity, and night sweats.  He stated that immediately upon returning from active duty, he began to have trouble sleeping and started experiencing nightmares every night.  The Veteran denied delusions, disorganized thinking, hallucinations, loss of appetite, and suicidal or homicidal ideations.  It was noted that the Veteran had been a longtime employee of a car dealership, where he was then the lease-renewal manager.  The Veteran noted that he and his first wife had divorced in 1997 after 27 years of marriage, and that he married his current wife in 1998.  His current wife became ill in 2002, and her condition had steadily declined since that time.  The Veteran stated that when his wife's health started to decline, he began experiencing intrusive memories of active duty.  The intake examiner noted that the Veteran was alert, oriented, and personable.  His memory was grossly intact.  A diagnosis of PTSD was recorded and the Veteran was assigned a Global Assessment of Functioning (GAF) score of 56.  His recorded stressors were his wife's debilitating medical condition and war-zone sequelae.  

The Veteran met with a Vet Center counselor one to three times a month, either alone or with his wife, from October 2005 through March 2007, and again in 2008 through September 2009.  A review of the Vet Center treatment records dated in 2006 shows that the Veteran's wife's poor health condition was taking a toll on their marriage.  The Vet Center counselor stated, however, that the Veteran and his wife shared an "obvious deep love [and] respect for one another."  The Vet Center counselor also noted that the Veteran was under considerable stress from his job, often working 60 hours a week.  The Veteran admitted to being a "workaholic."  
His wife reported the Veteran's sleep to be very restless, stating that he would at times flail around and would often wake soaked in sweat.  As to his experiences in service, the Veteran reported losing a close friend with whom he had flown many missions.  His friend's death was the first personal loss that the Veteran had experienced.  The counselor noted that the Veteran exhibited sadness when discussing his friend.  It was also noted that the Veteran tended to minimize and under-report the severity of his symptoms.  A December 2006 entry noted that the Veteran was stable, but distressed over his wife's health.  He also endorsed experiencing a high level of work-related stress, but stated that "he much prefers to stay very busy."

The Veteran was afforded a VA examination in January 2007.  The examiner noted that the Veteran's stressors had not been verified, but stated that his duties as a military policeman and convoy escort showed that he may have been exposed to stressful incidents.  The Veteran related that in service he was involved in killing a lot of people and animals.  He stated that he had witnessed the helicopter that his friend was flying in crash into the side of a mountain just outside the perimeter of their base camp.  The Veteran reported frequent intrusive thoughts of his experiences in Vietnam.  He stated that he had nightmares and would wake up in a sweat one to three times a week, but denied being particularly distressed by the nightmares.  He noted that he worked near an airport and would occasionally see a helicopter fly overhead.  This caused the Veteran to feel tense and sweaty, and required him to get up from his desk and walk outside.  He stated that when intrusive thoughts would enter his mind at work, he would walk around and talk to people to distract himself.  He reported drinking alcohol on a daily basis, but stated that his alcohol consumption was significantly decreased from what it had been for four to six years after service.  He described his anger as "pretty mild overall."  Avoidance of crowds was noted, as was some significant hypervigilance.  Suicidal and homicidal ideation was specifically denied.  

As to his occupational functioning, the Veteran reported that he had always worked steadily.  He indicated that he had been employed at the same car dealership for the past 10 years, where he had started in sales but was now in charge of "deals" (trade-ins and rebates, for example) for car purchases.  He stated that when not actively involved in the sale of a car, he would spend time doing clerical work or talking to co-workers.  He had no retirement plans, stating that he had to keep busy.  The Veteran stated that he socialized with co-workers and would often play golf with them.

The Veteran reported a good relationship with his wife, but noted that their activities together were limited on account of her medical problems.  The Veteran indicated that he had two grown daughters from his first marriage; he reported a good relationship with one daughter, but no relationship with his other daughter due to the divorce.  He stated that he was also in frequent contact with his own siblings and parents.  He experienced love for his family and denied any significant detachment or isolation from others.  He preferred being around others to being alone.  

The examiner found the Veteran to be appropriately dressed.  Eye contact was good and his demeanor was cooperative.  The examiner noted that the Veteran tended to downplay his symptoms and level of impairment.  Mild anxiety and tenseness were noted.  His speech was normal and thought processes were logical and appropriate.  Hallucinations were denied.  As to cognitive functioning, the Veteran was fully oriented to date, month, year, and day, could spell backwards without error, and could count down from 100 by sevens.  His abstract reasoning and remote memory were intact.  The examiner diagnosed the Veteran as having PTSD and provided a GAF score of 60.  He stated that the Veteran's current stressors were generally mild to moderate.

In a March 2007 statement in support claim, the Veteran expressed his belief that he was "penalized by the [VA] examiner for having been employed."  He stated that he worked long hours to avoid the many bad memories that would creep into his head when he was not working or otherwise occupied.  (He reported a similar belief to his Vet Center counselor in February 2007.)  The Veteran stated that work and alcohol kept his thoughts at bay.  He reported frequent nightmares and night sweats.  He stated that he preferred to stay at home, and did not socialize unless it was work or family related.  In his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated his belief that although his PTSD had not prevented him from working, it had limited his promotion potential and, in turn, income.  He stated that his temper would flare up in reaction to stressful situations.  He reiterated that he avoided crowds and chaos, as well as television that might trigger memories about the war.  Thoughts of suicide were denied.  In a later statement in support of claim, the Veteran indicated that his relationships were superficial, stating that he was unable to get close to others.  

The Veteran's wife submitted an April 2007 statement, wherein she related that the Veteran had disturbed sleep on a nightly basis.  She stated that he would shake and shiver, and sometimes scream out loud and break into a sweat.  In another statement, she asserted that her husband had struggled for years with sleep disturbances and nightmares.  She stated that when he would hear a plane, or imagine a helicopter, his mood would change and he would become quiet and somber.  

A Vet Center progress note dated in April 2008 showed that the Veteran had been struggling with depression and was concerned about his job and health care benefits, noting that business had been poor on account of the economy.  In July 2008, the Veteran reported that his wife was very ill, and that he was isolated except for his job.  He expressed fear of losing his job on account of poor business, stating that he needed his job so as to provide health insurance for his wife.  In August 2008, the Veteran reported frequent nightmares.  He also stated that he avoided confrontation at all costs.  In September 2008, the Veteran indicated increasing PTSD symptoms, due to talking about the traumatic events.  He reported nightmares and intrusive thoughts and expressed concern about his wife's upcoming surgery.  An October 2008 VA mental health treatment note indicated that the Veteran did not desire to schedule a mental health appointment at that time.

In January 2009, the Veteran met with a new Vet Center clinician, at which time he indicated that his sleep disturbances, nightmares, and flashbacks had been reduced over the past few months, which he attributed to his sleep medication.  He reported stress regarding his wife's medical condition and stated that he had been coping with everything "day by day" and by staying busy at work.  The Veteran was noted to be personable, friendly, alert, and engaged.  The clinician indicated that the Veteran seemed stable and to be adequately coping.  Suicidal and homicidal ideation was not observed.  During a February 2009 session, the Veteran reported feeling restless and agitated.  He was noted to be alert, stable, calm, and conscientious, and was reported to be interested in relaxation techniques to better cope with his anxiety.

In March 2009, the Veteran underwent another VA examination to assess the severity of his PTSD at that time.  When asked to describe any emotional or psychiatric complaints, the Veteran reported feeling a little tense and stated that he got depressed.  He noted that his mother had passed away the year before.  Caring for his wife was stressful.  The Veteran reported flashbacks and sleep disturbances.  Nightmares about the death of his friend in service were reported.  He stated that disturbing dreams or nightmares about his military service occurred one to two times per month.  He reported recurrent and intrusive recollections of the events he experienced in service, stating that he felt as though the traumatic events of his past were recurring approximately twice a week.  He experienced emotional distress when reminded about his experiences in service, or when exposed to internal or external cues that resembled an aspect of military trauma.  His distress was manifested by his heart pounding, trouble breathing, and sweating.  He reported a loss of interest in activities he used to enjoy.  He reported periods of irritability and outbursts of anger on a daily basis.  He denied a history of violence or attempted suicide.  The Veteran reported his concentration to be "okay" when he was not distracted.  The examiner noted that the apparent trigger for the increase in signs and symptoms of the Veteran's PTSD was the worsening of his wife's health, which placed more physical and emotional demands on the Veteran.  

The Veteran reported getting along "okay" with his family, save for his one daughter from whom he was estranged.  He continued to be employed full time and his job performance and attendance were thought to be good.  In his leisure time, he reportedly played golf.  The VA examiner found that the degree and quality of the Veteran's social relationships was good.  

The examiner noted that the Veteran was a pleasant male, casually attired, and adequately groomed.  He exhibited good eye contact and his manner was polite.  Speech and motor skills were within normal limits.  He was fully oriented to time, place, person, and situation.  His memory appeared grossly intact, although it was not formally assessed.  His mood was appropriate for the content of the interview.  Affect appeared narrow in range, situationally appropriate, and congruent with stated mood, which was "a little tense."  There were no abnormalities of thought content, process, or perception.  Insight and judgment were intact and considered adequate for making appropriate decisions.  Suicidal and homicidal ideation was denied.  

The VA examiner rendered a diagnosis of moderate to severe chronic PTSD and major depressive disorder more likely than not related to PTSD.  Psychosocial stressors were considered to be moderate to severe and included military related trauma and caring for his disabled wife.  The examiner assigned a GAF score of 50.  The VA examiner opined that the Veteran's PTSD had increased in severity since the January 2007 VA examination.  She noted that he was not sleeping and would often wake in a panic.  She stated that it was likely that the progressive need for care of the Veteran's wife exacerbated his PTSD.

Vet Center records dated from April 2009 to September 2009 revealed the Veteran's PTSD symptoms to be difficulty sleeping, agitation, and restlessness.  He was generally noted to be alert, friendly, stable, and engaged, although at times somewhat nervous.  In July 2009, the Veteran stated that he had generally been doing well and felt that his own mental health was stable, although he did report stress over his wife's health.  In August 2009, it was noted that the Veteran's stressors and anxiety symptoms seemed to have remained at the same levels, but were adequately manageable.  A Vet Center entry dated in January 2010 indicated that the Veteran's case had been closed because the Veteran had dropped out of treatment and did not respond to outreach.  

A December 2010 VA outpatient treatment note showed that the Veteran had presented for evaluation and management of his sadness and regret.  It was noted that he was getting divorced.  Suicidal and homicidal ideation was denied.  A June 2010 entry indicated that the Veteran's wife was divorcing him after an incident of domestic assault.  The veteran expressed much sadness and regret.  Suicidal and homicidal ideation was again denied.

The Veteran underwent another VA examination in April 2012.  It was noted that the Veteran had been married from 1998 to the present, with one previous marriage.  He described having a fair relationship with his wife, a good one with one daughter, and a non-existent one with his other daughter.  He reported having no friends and being socially isolated.  It was noted that he was working as a financial analyst for an automobile dealership, a position that he had held since 1998.  The Veteran reported his PTSD symptoms to be stress, anger outbursts, intrusive thoughts, and trauma-related dreams, which he stated had increased in severity since his last VA examination.  He indicated that his symptoms, and particularly his anger outbursts, have negatively affected his job performance and relationship with his wife.  He reported that since his last VA examination, he had had several anger outbursts with co-workers and stated that in 2010 he had a physical altercation with his wife that resulting in a restraining order and him being out of the house for almost a year.

On examination, the Veteran endorsed intrusive thoughts, distressing dreams, re-experiencing and flashbacks, psychological distress and physiological reactivity at exposure to internal or external cues, avoidance efforts, markedly diminished interest in activities, feelings of estrangement and detachment, restricted range of affect, sleep difficulty, irritability and anger outbursts, difficulty concentrating, hypervigilance, and exaggerated startle response.  The VA examiner indicated the Veteran's PTSD symptoms to be depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less , chronic sleep impairment, mild memory loss, difficulty understanding complex commands, disturbances or mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.

The examiner provided his opinion that the Veteran's PTSD symptoms had increased significantly in severity and frequency since the last VA examination and indicated that the Veteran's PTSD symptomatology resulted in occupational and social impairment with reduced reliability and productivity.  The examiner specifically noted that although the Veteran's symptoms had worsened, he was capable of maintaining his current work position, which suggested that his anger outbursts and other PTSD symptoms did not cause difficulties with his co-workers.  A GAF score of 50 was assigned.  

In July 2012, the examiner who provided the April 2012 VA examiner was requested, via e-mail correspondence, to provide an opinion regarding the differences in the recorded GAF scores for the period from 2007 to 2009.  In response, the examiner stated that the GAF is a subjective rating and that there is very little inter-rater reliability from evaluator to evaluator, as it is the rating given by an examiner at the time he/she evaluated the Veteran.  The examiner expressed his opinion that the Veteran's level of anger was severe enough to warrant the score given at the time of the April 2012 VA examination.

II.  Analysis

A.  Schedular Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  Under that DC, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2011).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).

Here, the Veteran is disagreeing with the initially assigned ratings.  As such, the Board will consider whether he is entitled to a rating greater than 30 percent prior to March 3, 2009, greater than 50 prior to April 3, 2012, and greater than 70 from April 3, 2012.

1.  30 percent prior to March 3, 2009

In the instant case, the Board finds that a rating greater than the assigned 30 percent is not warranted prior to March 3, 2009.  During the relevant time period, the Veteran reported his PTSD symptoms to be sleep disturbance, nightmares, hyperactivity, night sweats, intrusive thoughts, avoidance of crowds, hypervigilance, mild anger with flare ups in response to stressful situations, superficial relationships, and depression.  

In terms of his occupational functioning, the Veteran reported that he was working and admitted to being a workaholic, stating that he much preferred to stay busy with work and that work kept his bad memories and intrusive thoughts at bay.  The Veteran did note that he worked near an airport and would occasionally see a helicopter fly overhead, which caused him to feel tense and sweaty and required him to get up from his desk and walk outside.  He stated that when intrusive thoughts would enter his mind at work, he would walk around and talk to people to distract himself.  In his March 2007 statement, the Veteran indicated his belief that although his PTSD had not prevented him from working, it had limited his promotion potential and, in turn, income.  In April 2008, the Veteran expressed fear of losing his job on account of the poor economy.

As to his level of social impairment, although in a March 2007 statement the Veteran indicated that his relationships were superficial, stating that he was unable to get close to others, other relevant evidence shows that he socialized with co-workers, was in frequent contact with siblings and parents, had a good relationship with one of his daughters, and had been married to his current wife since 1998 and that he and his wife shared an "obvious deep love [and] respect for one another."  On examination in January 2007, the Veteran expressed that he experienced love for his family and denied any significant detachment or isolation from others, stating that he preferred being around others to being alone.  In March 2007, however, the Veteran indicated that he preferred to stay at home, stating that he did not socialize unless it was work or family related.  

Overall, the Board finds that the Veteran's level of social and occupational impairment due to his PTSD symptoms does not more nearly approximate the criteria for a 50 percent rating prior to March 3, 2009.  Although the Veteran asserted his belief that his PTSD limited his promotion potential, the record contains no evidence to support this assertion.  Indeed, a review of the March 2009 VA examination report shows that the Veteran started at the automobile dealership selling cars and then became a finance manager and then a desk manager.  This evidence suggests that the Veteran's PTSD symptoms resulted in no more than intermittent periods of inability to perform occupational tasks, as evidenced by the Veteran's statements that when intrusive thoughts would enter his mind at work, he would walk around and talk to people to distract himself.  

Moreover, while the Veteran reported an increase in his symptoms during the relevant time period, the evidence fails to suggest that he has difficulty establishing and maintaining effective work and social relationships.  In January 2007, the Veteran reported a good relationship with his wife and one daughter, stated that he preferred to be in the company of others, was in frequent contact with his family, and socialized with co-workers.  Although in his March 2007 statement, he indicated that his preference was to stay home and that his relationships were superficial, that statement was made in connection with his appeal of the initially assigned 10 percent disability rating.  Even so, the Veteran still indicated family and work-related socializing.  It would therefore appear that he was able to maintain effective work and social relationships.  Further, while the Veteran reported in July 2008 that he was isolated except for his job, it appears from the Vet Center records that that isolation was due to the Veteran having to care for his wife, who was noted to be very ill at the time, and not on account of his PTSD symptomatology.

A review of the record also shows GAF scores of 56 and 60 during the relevant period of time.  In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).   A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  

While GAF scores in the 51 to 60 range suggest moderate symptoms or moderate impairment of social and occupational functioning, the record does not reflect that the Veteran was experiencing the types of symptoms and types of social and occupational impairment suggested by GAF scores in the 51 to 60 range.  The Board notes that regardless of the GAF score assigned, that score must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2011).  The Board therefore finds that the actual symptoms reflected in the treatment records and VA examination report are more probative than the GAF scores recorded in August 2006 and January 2007 in terms of evidentiary value.  The Board notes further that the GAF scores take into account the Veteran's stress related to his wife's declining health and are not based solely upon his PTSD symptomatology.  

Overall, the Board finds that, prior to March 3, 2009, the Veteran's PTSD has not been shown to result in social and occupational functioning with reduced reliability and productivity due to the specific symptoms listed in the rating criteria for a 50 percent rating, or ones equivalent in severity thereto.  Rather, prior to March 3, 2009, the Veteran's social and occupational functioning was impacted by symptoms such as those set forth in the 30 percent rating criteria and those symptoms resulted in no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  To the extent that the Veteran exhibited more moderate symptoms during this time, his overall disability picture has not been shown to more nearly approximate occupational and social impairment with reduced reliability and productivity, thus warranting a 50 percent rating prior to March 3, 2009.  See 38 C.F.R. §§, 4.7, 4.130, DC 9411.  

2.  50 percent from March 3, 2009, to April 3, 2012

Upon review of the evidence, the Board finds that the Veteran is not entitled to a rating greater than the currently assigned 50 percent prior to April 3, 2012.  In this regard, the Board notes that the relevant evidence reveals that the Veteran's PTSD was manifested by tenseness, depression, flashbacks, sleep disturbances, intrusive recollections of events in service, re-experiencing, loss of interest in enjoyable activities, irritability and outbursts of anger, and panic attacks.  Notably, the Veteran consistently denied suicidal and homicidal ideation, his memory was grossly intact, there were no abnormalities of thought content, process, or perception, insight and judgment were intact and considered adequate for making appropriate decision, and the Veteran was described as being stable, alert, friendly, and engaged throughout the Vet Center therapy notes.  The Veteran was also maintaining his employment at the automobile dealership.

At the outset, the Board notes that the type of symptoms contemplated by 70 and 100 percent ratings are not present in this case.  Specifically, there is no evidence of symptoms such as persistent danger of hurting self or others, delusions or hallucinations, disorientation to place and time, near-continuous panic or depression affecting the ability to function independently, neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, or grossly inappropriate behavior.  

In evaluating the severity of the Veteran's PTSD, the Board is cognizant of the fact that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  However, the type of symptoms experienced by the Veteran is an important consideration in determining whether his disability picture warrants a 70 percent disability rating, as the rating criteria specifically requires "occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as . . . ."  38 C.F.R. § 4.130, DC 9411 (emphasis added).  Thus, to warrant a 70 percent rating, the evidence must demonstrate PTSD manifested by symptoms typical of equivalent to those in the rating criteria for a 70 percent rating.  Moreover, to warrant a 70 percent rating, the evidence must demonstrate that the Veteran's PTSD results in "deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood."  Id.  Evidence of such is simply lacking in this case.

Notably, the evidence fails to suggest that the Veteran's PTSD results in deficiencies in judgment or thinking.  To the extent that his PTSD results in deficiencies in mood, work, and family relations, the deficiencies are clearly the result of symptomatology less severe than that contemplated by the 70 percent rating criteria.  Indeed, the Veteran himself reported his job performance and attendance to be good during the March 2009 examination.  Moreover, although the Veteran reported anger outbursts directed at his co-workers, there is no evidence that those outbursts negatively affected his employment or work relationships.  Further, while the Veteran's anger and irritability resulted in a strained marital relationship, and necessitated a period of separation, an inability to establish and maintain effective relationships has not otherwise been shown.  In March 2009, the Veteran reported getting along "okay" with his family, save for his one daughter from whom he was estranged, and in April 2012, the Veteran reported that he was still married to his wife.  The 2009 VA examiner also found that the degree and quality of the Veteran's social relationships was good.  

The Board does not find this evidence to suggest that, prior to April 3, 2012, the Veteran's PTSD had a more severe impact on his occupational and social functioning than that contemplated by the 50 percent rating.  In this regard, the Board points out that even the April 2012 VA examiner failed to indicate that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  Rather, the April 2012 VA examiner expressly opined that the Veteran's PTSD symptomatology resulted in occupational and social impairment with reduced reliability and productivity, which is the criterion for a 50 percent disability rating.

Further, as to the Veteran's GAF score of 50, recorded during the March 2009 VA examination, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  As noted above, regardless of the GAF score assigned, that score must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Although the VA examiner assigned a GAF score of 50, which she indicated evidenced serious impairment in both social and occupational functioning, the findings in her examination report simply do not support the assignment of that rating.  Indeed, there is no evidence to suggest that the Veteran was suffering from the serious symptoms listed as examples suggestive of a GAF score ranging between 41 and 50.  Further, the examiner herself indicated that the degree and quality of the Veteran's social relationships was good.  The Board therefore finds that the actual symptoms reflected in the March 2009 VA examination report are more probative than the GAF scores recorded therein in terms of evidentiary value.  

In sum, the Board finds no basis upon which to award a rating greater than 50 percent prior to April 3, 2012.  As discussed above, the Veteran's overall disability picture has not been shown to more nearly approximate occupational and social impairment with deficiencies in most areas due to the severe symptoms contemplated by the 70 percent rating criteria or total occupational and social impairment at any point during the relevant period.  See 38 C.F.R. §§ 4.7, 4.130, DC 9411.  


3.  70 percent from April 3, 2012

The Board has also considered whether the evidence supports a rating greater than 70 percent from April 3, 2012, but finds that it does not.  Notably, although the April 2012 VA examiner indicated that the Veteran's symptoms had increased in severity and frequency since the March 2009 VA examination, he assigned to the Veteran the same GAF score as had been recorded at the time of the March 2009 VA examination and also expressed his opinion that the Veteran's PTSD resulted in social and occupational functioning at the 50 percent disability level.  Thus, because the April 2012 VA examination report fails to suggest that the Veteran indeed met the criteria for a 70 percent rating at that time, that examination report is not evidence suggestive of rating in excess of 70 percent.

Moreover, the evidence clearly establishes that the Veteran is working and has stayed married, despite earlier evidence suggesting that his anger and irritability had caused his wife to file for divorce.  Accordingly, the Board further finds that a rating greater than 70 percent rating is not warranted as total impairment has not been shown. 

In finding that evaluations greater than those currently assigned are not warranted during the relevant time periods, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting increased ratings at any point during the claim period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2011); see Fenderson, supra.

The above determinations are based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology are described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluations for [PTSD] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2011).  

B.  Entitlement to TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  

If a Veteran does not meet the threshold rating requirements to establish eligibility for a schedular rating of TDIU, he or she may still be entitled to TDIU on an extra-schedular basis if it is established that the veteran is unable to secure or follow substantially gainful employment as a result of the effect of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).

Based on the evidence of record, to include the Veteran's lay assertions, the Board finds that TDIU is not warranted on a schedular or extra-schedular basis at any point during the pendency of the Veteran's claim.  This is so because the evidence shows that the Veteran has been employed at the same automobile dealership.  Evidence of actual employment weighs heavily against a finding that the Veteran is unemployable.  Further, while the Veteran has asserted his belief that his PTSD has hindered his ability obtain promotions, the fact remains that the Veteran is employed full time.  The April 2012 VA examiner specifically noted that although the Veteran's PTSD had increased in severity, he was still capable of maintaining his current position as long as his anger outbursts and other PTSD symptoms did not cause difficulties with his co-workers.  Moreover, the Veteran has not asserted that his employment is something less than substantially gainful employment (work that is more than marginal, which permits the individual to earn a living wage).  Simply stated, the evidence does not support a finding that the Veteran is unemployable.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. §§ 3.102.

III.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for PTSD was granted in a January 2007 decision.  He was also assigned a disability rating and effective date.  As the Veteran's current appeal stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Veteran was afforded VA examinations in January 2007, March 2009, and April 2012.  The VA examiners indicated that the claims folder had been reviewed and took into account the Veteran's subjective complaints as well as his reported military history.  The examiners provided detailed information regarding the Veteran's PTSD symptomatology and its effect on his social and occupational functioning.  Upon review of the examination reports, the VA treatment records, and the Vet Center therapy notes, the Board is satisfied that the claims folder contains sufficient evidence by which to evaluate the Veteran's service-connected PTSD in the context of the rating criteria and throughout the appeal period.  Moreover, the Board finds that the April 2012 VA examination report and the examiner's July 2012 e-mail correspondence complies with the terms of the Board's January 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board has properly assisted the Veteran by affording him adequate VA examinations in connection with his claim.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his VA treatment records, VA examination reports, Vet Center records, as well as statements from the Veteran and his wife.  In this regard, the Board notes that in its January 2012 remand, the directed the agency of original jurisdiction (AOJ) to specifically request that the Veteran supply information regarding all places of employment since August 2006.  In January 2012, the RO sent to the Veteran a letter wherein he was requested to complete a formal application for increased compensation based on unemployability (VA Form 21-8940) and to identify all places of employment since August 2006.  The Veteran did not respond to the letter.  As "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is the Veteran who is ultimately responsible for submitting any private evidence, the Board finds that no further assistance in this regard is warranted and that the terms of its January 2012 remand have been met.  See Stegall, supra.


ORDER

Entitlement to a disability evaluation in excess of 30 percent for service-connected PTSD from August 9, 2006, to March 3, 2009, is denied.

Entitlement to a disability evaluation in excess of 50 percent for service-connected PTSD from March 3, 2009, to April 3, 2012, is denied.

Entitlement to a disability evaluation in excess of 70 percent for service-connected PTSD from April 3, 2012, is denied.  

Entitlement to TDIU is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


